Citation Nr: 0842165	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  03-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1971 
to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision that, 
inter alia, denied the veteran's claim for a rating in excess 
of 40 percent for DDD of the lumbar spine.  The veteran filed 
a notice of disagreement (NOD) in April 2003, and the RO 
issued a statement of the case (SOC) in September 2003.  The 
veteran filed a substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in November 2003. 

In August 2006, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include additional development of the 
evidence.  After accomplishing the requested action, the 
RO/AMC denied a rating in excess of 40 percent for the 
veteran's DDD of the lumbar spine (as reflected in January 
2007, February 2007 and March 2007 supplemental SOCs (SSOCs)) 
and returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
or unfavorable ankylosis of the lumbar spine.



3.  Medical evidence since September 23, 2002 does not 
document that the appellant had any qualifying incapacitating 
episodes due to DDD of the lumbar spine during the previous 
twelve-month period, or that he had separately ratable 
neurological manifestations to be combined with the 
orthopedic manifestations.

4.  Medical evidence since September 26, 2003 does not show 
any ankylosis of the thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for DDD of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5293, 5295 (prior to and from September 23, 
2002); 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a post-rating letter dated in October 2006 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his low back disability, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The October 2006 letter also notified the veteran that he 
could send VA information that pertained to his claim.  The 
October 2006 letter also provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the October 2006 letter, 
and opportunity for the veteran to respond, the January 2007, 
February 2007 and March 2007 SSOCs reflect readjudication of 
the claim.  Hence, the veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the October 2006 notice letter, which informed the 
veteran of the information and evidence necessary to 
substantiate his claim for an increased rating and explained 
how disability ratings are determined, read together with the 
January 2007 SSOC, which included the pertinent rating 
criteria, satisfies the notice requirements of Vazquez-
Flores.  



Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  Indeed, the veteran's 
representative's October 2008 letter include his argument 
that he is entitled to a higher rating for his low back 
disability because the symptoms of this disability are more 
severe than indicated by the current 40 percent rating as 
they were adversely affected his ability to pursue gainful 
employment as well as social and recreational activities.  
Consequently, any error or omission in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
veteran's low back disability.  Pertinent objective evidence 
associated with the claims file includes post-service VA 
outpatient treatment (VAOPT) records, and reports of 
September 1999, May 2003 and November 2006 VA evaluations.  
As explained below, the record does not present a basis for 
further evaluation of the veteran's back disability.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and by 
representative, on his behalf.

The Board notes that the veteran applied for Social Security 
disability related to his back disability.  The RO contacted 
the Social Security Administration (SSA) in January 2007 to 
obtain copies of the medical evidence the veteran submitted 
in support of his claim for SSA benefits and a copy of the 
administrative decision.  However, in a January 2007 
memorandum, the SSA informed the RO that it was unable to 
locate the veteran's medical records.  There has been no 
argument that the SSA records are pertinent to the claim 
being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for an increased rating for the 
veteran's low back disability.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

Historically, by rating action of August 1973, the RO granted 
service connection for a lumbosacral strain, and assigned an 
initial 10 percent rating under the provisions of 38 C.F.R. § 
4.71a, DC 5295.  In a July 1974 rating decision, the RO 
assigned a higher initial rating of 20 percent, effective 
June 12, 973.  In a November 1999 rating decision, the RO 
assigned a rating of 40 percent for degenerative disc disease 
of the lumbar spine, under the provisions of DCs 5295-5293 
(pursuant to which intervertebral disc syndrome (IVDS) and 
lumbar strain are evaluated).  In the February 2003 RO rating 
decision, the RO continued the veteran's 40 percent rating 
for DDD of the lumbar spine. 

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
veteran notice of both criteria in the January 2007 SSOC.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria. 



Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows: severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling.

Under the criteria of former DC 5295 (as in effect prior to 
September 26, 2003), severe symptoms warrant a 40 percent 
rating - the maximum under this code.  38 C.F.R. § 4.71a, DC 
5295.  

Considering the pertinent evidence in light of the criteria 
of former DCs 5293 and 5295 (as in effect prior to September 
23, 2002), the Board concludes that the findings prior to 
September 23, 2002 provide no basis for more than the 
currently assigned 40 percent rating under former DCs 5293 
and 5295. 

In a June 1993 letter, a treating doctor at the VA Medical 
Center (VAMC) noted that he had been treating the veteran for 
as long as ten years.  He stated that the veteran's back pain 
had been his main complaint.  The doctor noted that the 
veteran's back disability might prevent him from performing 
heavy labor.  However, the veteran's emotional status was his 
major objective problem which disabled him totally and 
permanently.

The veteran underwent a VA examination in September 1999.  
The veteran reported pain that was constant.  On examination, 
he was in no acute distress.  He had no fixed deformity.  He 
complained of pain at 70 degrees of the straight leg test on 
the right.  There was mild tenderness from L3-S1 upon 
palpitation.  Forward flexion was 0 to 70 degrees both 
passive and active with pain down the right leg.  Extension 
was 0 to 35 degrees with pain on the right paralumbar area.  
Bilateral rotation was 0 to 55 degrees.  Bilateral flexion 
was 0 to 40 degrees with pain in the low back.  There was a 
mild decrease to pinprick on the right side compared to the 
left.  The diagnosis was DDD of the lumbar spine with a mild 
degree of spondyloisthesis of L5 and S1 and limited range of 
motion with pain.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a higher rating, as the 
veteran's motor strength, sensation, and reflexes were all 
normal in the lower extremities.  Therefore, the veteran's 
symptoms are not found to be pronounced and persistent 
symptoms compatible with sciatic neuropathy or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  See 38 C.F.R. § 
4.71a, DC 5293 (2002).  As noted above, the current 40 
percent rating is the maximum rating available under DC 5295.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), a 
maximum 40 percent rating is assigned for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  

Further, no other DC provides any basis for assignment of any 
higher rating during the period in question.  Under the 
former criteria, ratings in excess of 40 percent are 
available for residuals of a fractured vertebrae, or for 
unfavorable ankylosis of the lumbar spine or for ankylosis of 
the entire spine; however, as the medical evidence does not 
demonstrate that the veteran's DDD of the lumbar spine 
involved any of the above, there is no basis for evaluation 
of the disability under former DCs 5285, 5286 or 5289, 
respectively. 

Rating Criteria from September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods: 
on the basis of total duration of incapacitating episodes 
over the previous 12 months, or, alternatively, by combining 
under 38 C.F.R. § 4.25 separate ratings for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003). 

In May 2003 the veteran underwent a VA examination.  The 
veteran reported that the pain in his lower back was a 
chronic, dull ache that could be sharp at times.  The 
examiner noted that the veteran was not employed.  On 
examination, the lumbar spine was not tender to palpitation.  
There was no fixed deformity.  Straight leg tests were 
negative.  Range of motion testing revealed forward flexion 
to 70 degrees with complaints of pain down the back of the 
right leg.  This was active, passive and after fatiguing.  
Extension was to 35 degrees with pain on the right buttock 
area and lower back.  This was active, passive and after 
fatiguing.  Bilateral lateral flexion was to 35 degrees after 
active, passive and after fatiguing.  Bilateral rotation was 
to 50 degrees active, passive and after fatiguing with pain.  
A gross neurological examination was normal.  X-rays revealed 
significant degenerative change.  The diagnosis was 
significant degenerative joint disease of the lumbar spine.

Considering the pertinent evidence in light of the criteria 
in effect during the period from September 23, 2002 through 
September 25, 2003, the Board finds that a rating greater 
than 40 percent for this period is not warranted on any 
basis.

The medical evidence simply does not demonstrate 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, which is warranted for 
the next higher, 60 percent, rating assignable on the basis 
of incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5293 
(2003).

Moreover, combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 40 percent.  For the period in question, the 
pertinent medical findings do not demonstrate more orthopedic 
impairment-primarily, motion limited by pain -than would 
warrant a 20 percent rating under DC 5292, or, alternatively, 
under DC 5295.  Further, there is no medical indication that 
the veteran had separately ratable neurological 
manifestations of back disability during this time frame.  As 
indicated above, a gross neurological examination was normal

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code during 
the period in question.  While, under the criteria in effect 
prior to September 26, 2003, evidence of ankylosis of the 
lumbar spine or residuals of fracture of the vertebra without 
cord involvement; or abnormal mobility requiring neck brace, 
may warrant a rating in excess of 40 percent, here, the 
disability has not been shown to involve any of the above.  
See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2003). 

Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the General Rating Formula, a 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2008). 

The veteran underwent an MRI at the VAMC in March 2005.  The 
MRI revealed mild disk bulges at C4-5 and C6-7.  It was noted 
that there had been significant stenosis.

In November 2006, the veteran underwent a VA examination.  
The examiner noted that the veteran was not employed and last 
worked in 1986.  He reported pain being a 5-6 on a scale of 
1-10.  With flare-ups his pain might be rated at a 10, but he 
had no decreased function.  He stated that his legs tended to 
go numb.  He reported stiffness of the lumbosacral spine.  He 
had no dizziness, no visual disturbances, and sometimes 
numbness or weakness of the lower back.  No bowel or bladder 
complaints.  On examination, strength of his lower 
extremities was normal.  The pulses and reflexes were normal.  
Straight leg tests were negative bilaterally.  The 
lumbosacral spine had no tenderness, deformity, crepitus, 
laxity or swelling.  The muscles were normal and there was no 
muscle spasm.  The results of range of motion testing of the 
lumbar spine were recorded as flexion to 55 degrees actively, 
60 degrees passively and 70 degrees after fatiguing, all with 
pain.  Extension was 0 to 30 degrees actively, 0 to 37 
degrees passively, and 0 to 40 degrees after fatiguing, all 
with pain.  Bilateral rotation was 0 to 35 degrees actively, 
0 to 37 degrees passively and 0 to 42 degrees after 
fatiguing, all with pain.  Light touch and pain was decreased 
throughout the entire right leg and foot.  

The examiner noted that it was a very unusual subjective pain 
and light touch test and did not conform to the expected 
findings of any sciatica.  X-rays revealed scoliosis, 
moderate degenerative joint disease at L1-L2 and L-S1, with 
mild DDD at these same levels.  The diagnosis was congenital 
scoliosis of the lumbar spine and moderate degenerative joint 
disease and mild DDD.

The examiner stated that there were no decreases in the range 
of motion or joint function additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of any of the above joints tested.  The examiner, an 
expert in the neurological examination procedure, noted that 
the veteran did not have characteristic sciatic neuropathy.  
There were no muscle spasms noted and there were normal 
reflexes.  The examiner noted that the veteran's subjective 
evidence of pain and light touch being decreased throughout 
his entire right leg and foot was not consistent with a 
sciatic neurological problem.  The examiner noted that the 
veteran was depressed and perhaps could be helped with a 
psychological examination and treatment.  The examiner also 
noted that there was no ankylosis of the lumbosacral or 
thoracolumbar spine.

The examiner stated the veteran had IVDS with no 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Over the last 12 
month period, the veteran had no incapacitating episodes for 
a duration of at least 4 weeks but less than 6 weeks, or at 
least 6 weeks.

The examiner concluded that the veteran should be able to 
work in any type of job with the above problems that he 
presented.

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating greater than 40 percent for this period also is not 
warranted on any basis.

The medical evidence since September 26, 2003 clearly does 
not reflect a basis for more than a 40 percent rating under 
the General Rating Formula.  While, under Note (1) at revised 
DC 5235-5243, VA must continue to consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the veteran's service-connected 
lumbar spine disability, such would not be the case here.

Considering the pertinent findings with respect to veteran's 
primary orthopedic manifestation-limited motion-in light of 
the General Rating Formula would result in no more than a 20 
percent rating based solely on range of motion findings (for 
forward flexion greater than 30 degrees and less than 60 
degrees VA examination in November 2006).   At any rate, 
there is no evidence of actual or comparable ankylosis of the 
lumbar spine so as to warrant more than 40 percent rating 
under the criteria of the General Rating Formula.  The 
November 2006 VA examiner noted that the veteran did not have 
ankylosis of the lumbar spine and the veteran had objectively 
demonstrated measurable range of low back motion.

There also is no medical evidence of any separately ratable 
neurological disability.  In November 2006, VA neurological 
examination was negative, and the examiner opined that there 
was no ratable neurological disability.  The November 2006 VA 
treatment record reflects that there was normal motor 
strength of the bilateral lower extremities, normal 
sensation, and normal deep tendon reflexes.  The examiner 
also noted that the veteran did not have characteristic 
sciatic neuropathy and that the veteran's subjective evidence 
of pain and light touch being decreased throughout his entire 
right leg and foot was not consistent with a sciatic 
neurological problem.

Further, there is no medical evidence that the veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  The record does not show that bed rest has been 
prescribed by a physician, or include objective evidence 
otherwise establishing incapacitating episodes.  As such, the 
competent and objective evidence does not support a finding 
that the veteran has incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
which is warranted for the next higher, 60 percent, rating 
assignable on the basis of incapacitating episodes. 

All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DC predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the current 40 
percent rating properly compensates the veteran for the 
extent of his functional loss due to pain and other factors 
set forth in sections 4.40 and 4.45.  The Board notes that 
the VA examiner in November 2006 stated there were no 
decreases in the range of motion or joint function 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use of any of the joints 
tested.  There is also no medical evidence to support a 
finding that the veteran's symptoms, to include pain, are so 
disabling as to effectively in ankylosis, which is required 
for a rating in excess of 40 percent under both the former 
and revised criteria.  See 38 C.F.R. § 4.71a, DC 5289 (in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, DCs 
5235-5243 (in effect as of September 26, 2003).  Rather, the 
evidence indicates that the RO's assignment of the current 40 
percent rating was based on consideration of functional loss 
due to pain weakness, fatigue, lack of endurance, and 
incoordination.  As these symptoms are contemplated in the 
assignment of the current rating, none provides any basis for 
assignment of any higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of any higher rating on an extra-schedular basis for any 
period under consideration.  See 38 C.F.R. § 3.321(b)(1) 
(cited to and discussed in the January 2007 SSOC).  
Initially, the Board notes that there has been no showing 
that the veteran's low back disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating).  While the treating doctor at the 
VAMC in June 1993 noted that the veteran's back disability 
might prevent him from performing heavy labor, the currently 
assigned 40 percent rating contemplates significant 
interference with employment; more than that simply is not 
shown.   Additionally, the June 1993 letter noted that the 
veteran's emotional status was his major objective problem 
which disabled him totally and permanently while the November 
2006 VA examiner stated that the veteran should be able to 
work in any type of job with his back disability.  There also 
is no objective evidence that the service-connected lumbar 
spine disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not invoked.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of 40 percent for DDD of the lumbar spine, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 40 percent for DDD of the lumbar spine, 
is denied. 




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


